
	
		II
		112th CONGRESS
		1st Session
		S. 613
		IN THE SENATE OF THE UNITED STATES
		
			March 17, 2011
			Mr. Harkin (for himself,
			 Ms. Mikulski, and
			 Mr. Sanders) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Individuals with Disabilities Education Act
		  to permit a prevailing party in an action or proceeding brought to enforce the
		  Act to be awarded expert witness fees and certain other expenses.
		  
	
	
		1.Short
			 titleThis Act may be cited as
			 the IDEA Fairness Restoration
			 Act.
		2.Inclusion of
			 expert witness fees and other expenses as attorneys' fees
			(a)In
			 generalSection 615(i)(3) of the Individuals with Disabilities
			 Education Act (20 U.S.C. 1415(i)(3)) is amended by adding at the end the
			 following:
				
					(H)Inclusion of
				expert witness fees and other expenses as attorneys' feesIn this
				paragraph, the term attorneys' fees shall include the fees of
				expert witnesses, including the reasonable costs of any test or evaluation
				necessary for the preparation of the parent or guardian's case in the action or
				proceeding.
					.
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply to any
			 action or proceeding brought under section 615 of the Individuals with
			 Disabilities Education Act (20 U.S.C. 1415) that has not been finally
			 adjudicated as of the date of enactment of this Act.
			
